 NORFOLK LIVESTOCK SALES COMPANYbusinessasA.S.Hubbs Contracting, its agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging or otherwise discriminating againstPeter George Pochatko or any other employee in regard tohire or tenure of employment, for engaging in any activityprotected by Section 7 of the National Labor RelationsAct, as amended.(b) Interfering with, restraining, or coercing employeesin the exercise of the right to self-organization, to formlabororganizations, tobargaincollectivelythroughrepresentatives of their own choosing and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Make whole Peter George Pochatko for any loss hemay have suffered by reason of his discharge onNovember 26, 1965, by payment to him of a sum of moneyequal to that which he normally would have earned inRespondent's employ on the job for the State Division ofHighways, less his net earnings, if any, during saidperiod.? Loss of pay shall be computed in accordance withthe manner established by the Board in F.W. WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum until paid, as provided in IsisPlumbing& Heating Co.,138 NLRB 716.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay due.(c)Post at its office and yard in Colton, California,copies of the attached notice marked "Appendix. 118 Copiesof said notice, to be furnished by the Regional Director forRegion 31, after being duly signed by the Respondent,shall be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for a period of 60consecutivedays thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Company to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 31, inwriting, within 20 days of the receipt of this Decision, ofwhat steps it has taken to comply herewith."I I find it impossible, on the evidence adduced, to fashion aremedy which would be based onthe assumptionthat Pochatkowould have been preferred by Respondent over any othertruckdriver for employment after November 29 and would havebeen requested by name in preference to any other driver." In the eventthat thisRecommended Order is adopted by theBoard,the words "a Decision andOrder" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the furthereventthat the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substitutedfor the words "a Decision and Order."" In the eventthat thisRecommended Order is adopted by theBoard,this provision shall be modified to read: "Notify saidRegionalDirector, inwriting, within10 days from the date of thisOrder, whatstepsRespondent has taken to comply herewith."APPENDIX A297NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT discharge or otherwise discriminateagainst any employee in regard to hire or tenure ofemployment or any term or condition of employmentbecause he has engaged in any concerted activityprotectedby Section 7 of the National LaborRelations Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended, exceptto the extent that those rights may be affected by anagreementrequiringmembership in a labororganizationasaconditionof employment, asauthorized in Section 8(a)(3) of the aforesaid Act.WE WILL make Peter George Pachatko whole forany loss of pay he may have suffered because of hisdischarge on November 26, 1965, in violation of thesaid Act.A. S. HUBBS, AN INDIVIDUAL,'d/b/a A. S. HUBBSCONTRACTING(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 10th FloorBartlett Building, 215 West Seventh Street, Los Angeles,California, Telephone 688-5850.NorfolkLivestockSalesCompanyandBernard Vyhlidal.Case 17-CA-2866.March 8,1967DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertainotherunfairlaborpracticesandrecommended that the allegations of the complaint163 NLRB No. 44 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDpertaining thereto be dismissed. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer'sDecisionandasupportingbrief.Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andherebyorders that the Respondent, NorfolkLivestock Sales Company, Norfolk, Nebraska, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.'No exceptions were filed to the Trial Examiner's findings andconclusions with respect to the 8(a)(1) violationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner: This proceeding washeard before me in Norfolk, Nebraska, on August 3, 1966,on complaint of the General Counsel and answer ofNorfolk Livestock Sales Company, herein called theRespondent.The complaint alleges violation by theRespondent of Section 8(a)(1), (3), and (4) of the Act. At thehearing all parties were represented by counsel or otherrepresentatives, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and topresentevidence.Noticewas taken of the priorproceedings involving the Respondent inNorfolk LivestockSales Company,158 NLRB 1595. The General Counseland the Respondent submitted briefs which have beencarefully considered. Subsequent to the close of hearing, amotionwasmade by the General Counsel datedAugust 16, 1966, to amend the official report ofproceedings to show affirmatively that General Counsel'sExhibits 1-A through 1-M are formally received inevidence. The motion is hereby granted.Upon the entire record and my observation of thedemeanor of the witnesses, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Nebraska corporation with its principalplace of business located at Norfolk, Nebraska, is engagedin the buying and selling of livestock. During 1964, theRespondent, in the course of its business enterprise, hadgross sales exceeding $500,000 in value. During the sameyear the Respondent's sales directly to customers locatedoutside the State of Nebraska exceeded $50,000 in value.It is admitted, and I find, that the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVED.UnitedPackinghouse,Food,andAlliedWorkers,AFL-CIO,hereinafter called the Union,isa labororganization within the meaning ofthe Act.III.THEUNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe General Counsel alleges that the Respondent,acting by and through Everett Barritt, the Respondent'ssuperintendent, on or about January 25, 1966; and JoeRyan, company director of personnel, and John Tate,attorney representing the Respondent, on or aboutJanuary 28, 1966, did threaten its employees withdischarge or other reprisals to discourage membership inand activity on behalf of the Union or other concertedactivities by its employees, and thereby interfered with,restrained, and coerced its employees in their exercise ofrightsguaranteed by Section 7 of the Act, therebyviolating Section 8(a)(1) of the Act. At the hearing, byagreement of the General Counsel, paragraph 5(b) of thecomplaint pertaining to alleged surveillance was strickenfrom the complaint.Testimony of record discloses that there were twopertinent meetings during the month of January 1966. Thefirst took place in the middle of January 1966, the secondon or about January 28, 1966. According to Joe Ryan,testifying for the Respondent, the earlier meeting was heldin the hog ring at Respondent's premises attended by agroup of Respondent's employees, with Ryan and Barrittparticipating.Ryan's version was that he explainedchanges in the employees' manual regarding vacations,then spoke very briefly on a decision handed down by theNational Labor Relations Board involving unfair laborpractices by the Respondent, indicating that the decisionwas unfavorable to the Company and probably would beappealed. The second meeting was held in the cattle ringatRespondent's premises attended by a group ofRespondent's employees, with Ryan, Barritt, and Tate,company attorney, participating.At this meeting,according to Ryan, there was discussed vacations and theexecution of personnel forms. Ryan testified that Tateaddressed this meeting very briefly, mentioning the recentdecision of the National Labor Relations Board which hadbeen unfavorable to the Company and indicating that theCompany did not feel it was guilty and would appeal thecase.This version of the meeting was substantiallycorroborated by John Tate.However, Gregg Kane, a former employee of theRespondent, and a witness for the General Counsel,testified that he had attended the early January meeting.He provided a different version of what Ryan told the menat this meeting:Q.What was said?A. There were numerous things said, I assume youare referring to the statement Mr. Ryan made, NORFOLK LIVESTOCK SALES COMPANYsomething to the effect that the sales barn was havingsome union problems, it wouldn't be resolved forsometimebut the men would be kept posted as thingswent along and if anything happened they would betold right away.Q. Did they say anything about the men involved inthe organization?A.Yes,Mr. Ryan did made the statement, theexact number. I don't believe he said that out of the somany men who were connected with the Unionsometime past there was one man remaining and hewas a good man and he was doing a very good fob.Marvin Gaek, an employee of the Respondent, testifiedthat he attended the meeting which took place sometimearound January 20, 1966.He recalled that certainpersonnel application cards had been passed out and alsoa pamphlet explaining the application matter. He testifiedthatRyan explained the applicationmatter, thenintroduced John Tate who also discussed this. Then,according to Gaek, Tate went on saying, "as you all knowthere was a few fellows down here that the Union-thatthey thought they could gain by having the Union presscharges against them. He says now they are all gone butone and you are doing a good job." Gaek testified that hebelieved that he himself was theremaining union manreferred to by Tate. Gaek's version of Tate's statementwas somewhat corroborated by Willard Brummels whowas a witness on behalf of the Respondent. WillardBrummels attended the second meeting in January wherehe helped pass out literature. Concerning John Tate'sremarks he stated, "Well, to the best of my knowledge, hesaid, I can't state in words how he said it, he did saysomethingabout some skirmish with the Union they hadbefore I came. He said we have somebody there that wasstillworking that was a real good man in his position withthe Company. As far as defining any man, he didn't defineany man. I didn't know who he was talking about."On the other hand, John Tate's version was essentiallythat at themeeting,in keeping with the practice of keepingthe employees informed about labor matters, he explained,"that the Respondent had received a decision from a TrialExaminer in which he ruled on the credibility of theevidence and ruledagainst us,but that we had not yet had,as I interpreted, our day in court. I had receivedpermission of the owners, to have this thing tried beforethe Circuit Court of Appeals in St. Louis. We felt when wehad an opportunity to present our case in that manner, thecontentions of the Company would be established."From my observation of the witnesses as they testifiedand from the testimony of record, I am convinced thatRyan, at the earlier meeting sometime in the middle ofJanuary, made the statements attributed to him by GreggKane. I credit the testimony of Kane who was anintelligent, straightforward witness, and who answeredquestions candidly. I am convinced that Tate, at themeeting of January 28, 1966, made the remarks attributedto him by Gaek and Brummels. While it is true that Gaekhad difficulty recalling whether Ryan or Tate made certainpresentationsatthemeeting of January 28, I amnonetheless convinced that he was certain that Tate hadmade the statement in question. In this regard thetestimony of Brummels, a witness on behalf of theRespondent, clearly corroborates Gaek's testimony thatTate did in fact make such a statement. Having beenconvinced that Ryart and Tate made the statements asalleged, I find that those statements, made under thecircumstances herein, to assembled employees of theRespondent,bymanagementrepresentativesof299considerable stature, did in fact constitute veiled threatsgoing well beyond mere statements or reports on the statusof litigation and conveying the message that unionadherents would have employment of short duration withRespondent. These threats were clearly calculated to coolany union ardor on the part of the employees of theRespondent and to discourage them from any attempt toengage in union or other concerted activities protected bythe Act, and accordingly I find such statements to haveinterfered with, restrained, and coerced such employees ntheconduct of union or other protected concertedactivities in violation of Section 8(a)(1) of the Act.DanielConstruction Company, Inc.,145 NLRB 397.With respect to the alleged threat by Barrett onJanuary 25, 1966, Gregg Kane testified that he went to seeBarritt about a day off for a trivial matter. "I don't knowhow we got on the subject. I told him he probably knew Ihad beena union manand he had my word I wouldn't getmixed up with it." He said, "that is good." He said, "Justdon't get mixed up in it," and he went on to explain whattrouble they had and he mentioned a few of the names.Barritt denied making any statement that he wouldpenalize anybody because of union activity, but did notspecifically deny the statement and explanation attributedto him by Kane. I credit Kane's version for the samereasons advanced hereinabove and find that Barritt madethe statement and the explanation as alleged by Kane. Ifind this statement and attendant explanation, made by asupervisor to an employee, under these circumstances tocontain a clear threat of reprisal should the employeeengage in unionactivity and to constitute interference,restraint, and coercion in violation of Section 8(a)(1) of theAct.B.The Alleged Failure and Refusal to Reemploy VyhlidalThe General Counsel alleges that since on or aboutNovember 30, 1966, the Respondent has failed andrefused and continues to fail and refuse, to reemployBernard Vyhlidal in his former or substantially equivalentposition of employment because of his union or otherconcerted activity, and because he appeared and gavetestimony in a Board proceeding in Case 17-CA-2604. Itwas stipulated that Vyhlidal did in fact appear and testifyat the prior proceeding.Testimony of record adduced through Joe Ryan,personnel director for the Respondent, indicates that theRespondent considered as regular part-time workers onewho worked 2 or 3 days a week which would be under 40hours per week. Ryan testified that "they are hired withthe idea and with our knowledge, we know they are part-timeworkers, that they are in farming or other business,and there will be times during the year when they will haveto take off. They are hired under these conditionsso it's amatter of checking usually with the superintendent tomake sure it's permissible to take off, maybe a day, twodays or even a week or more,in certaintimes of theseason. A man is hired full time, five or six days a week,we count on him being there day after day. This is usuallytheir sole means of livelihood and we count on them. Theycan get a day off, yes, as long as they let us know ahead oftime.To take more than a day or so off creates ahardship."Testimony of record also indicates that Vyhlidal went towork at the Respondent's premises in March 1962.Vyhlidal testified that in the fall of 1962 he took offbetween a month and 6 weeks to work his farm. Hetestified that in 1963 he took off a similar period of time for 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same purpose and that eachtimehe came back towork at the Respondent's premisesat the conclusion ofthe farmwork. However, he stated that in 1964 he did nottake off to work the farm because of a hailstorm. Payrollrecords indicate the fact that he was off for 4 weeks in theOctober-November period in 1962, but do not substantiatehis claim that he took off a 4- to 6-week period in 1963. Atbest they show full-time employment in 1963 with 2 weeksof reduced hours in November. Vyhlidal explained thislater by testifying that he worked nights during this period.There was considerable testimony adduced at thehearingbearing on the question of whether Vyhlidal was apart-time orfull-time worker. I find it unnecessary to reacha conclusion on this question in view of the fact that theRespondent contends simply that when Vyhlidal "tookoff" on October 16, 1965, he completely quit his work forhealth reasons. In this regard Vyhlidal testified that he hadin fact told some of the Respondent's employees that hisdoctor had told him to slow down and that he was going toleavehis employment with Respondent for healthreasons.Vyhlidal testified that he had made this known to abouthalf a dozen of the crew in the hog barns and to others.According to Vyhlidal this happened in the middle of thesummer,after he had been advised by his doctor that hehad an infection and that he should slow down.Subsequently, in September, because of his health,Vyhlidal requested, and was permitted, to be relieved ofsome of his hours of work, down to 2 days a week. Vyhlidaltestified,however, concerning his leaving work onOctober 16 that he had, in fact,earlier inJuly discussedthis with Gowler, and later advisedBarrettat the home ofBarritt's son,Dean, around October 9, 1965, that he wouldlike Saturday to be his last day because he was gettingready to pick corn. Vyhlidal stated that Barritt then askedhim to work 1 week longer as he had someonecoming innext week to take Vyhlidal's place, whereupon Vyhlidalstayed on the additional week.According to Vyhlidal, afterhis farmingwas completedinNovember, Vyhlidal called Barritt about the last weekinNovember, told him he was through picking corn andwas ready to come back to work. Barritt answered bystatingthat the "runs were getting light and they hadenough help." Vyhlidal said "O.K." and made no furtherattemptsto go back to the Company.On behalf of the Respondent, Everett Barritt testifiedthatVyhlidal did not discuss with him taking leave ofabsence inthe fall of 1965.Barritt'sversion was thatVyhlidalcameto him early in September 1965 and saidthat he had toquit ondoctor's orders, that he had to get offhis feet but that he would like to try to get 2 days a week,Tuesday and Saturday.Barrittstated that he agreed withthischange.SubsequentlyVyhlidalbeganworkingTuesdays and Saturdays, until October 9 when, accordingto Barritt,Vyhlidal came tohim againand stated that, "it'sjustnotgoingtowork.I'm goingtohave to quitcompletely."Barrittstated that he responded by tellingVyhlidal that Vyhlidal was "putting him ina spot" to quitthen and there,not giving Barritt achance to break in aman to workin hisplace. Vyhlidal then agreed to work 1moreweek, or the next Tuesday and Saturday. OnSaturday at 6 p.m. Vyhlidal checked out and that was thelast Barrittsaw or heard of him until Vyhlidal called himby telephone the last part of November or early Decemberon a Sunday night.Barritt allegesthat Vyhlidal then said,"This is Bernard Vyhlidal. How are you fixed for help?"Barrittanswered that he had all the help he needed at thattime. Vyhlidal said he was finished with his farmwork andcould go back to workagain.Barrittsaid if he put Vyhlidalback on he would have to let another man go that he hiredin Vyhlidal's place, that he had hired the man full time totake Vyhlidal's place.It is clear from the record, and Vyhlidal testifiedcandidly, that his healthsituationin the summer of 1965necessitated that he slow down. He admitted that he hadopenly stated to many of the employees that he was goingto quit for health reasons. I find this consistent with hisactions in September when he sought and was granted areduction in his workweek from 6 days to 2. There isagreement in the versions of Vyhlidal and Barrett as to thisfactual situation. The factual issue is drawn with theirrespective versions of what took place on October 16,1965. Did Vyhlidal, as he contends, after having previouslystated his purpose to Barritt, take off at that time for theusual temporary harvest leave? Or did Vyhlidal, as Barritttestified, come to Barritt, state that he could no longer goon working, and then quit on October 16, 1965, for healthreasons.There is much in the record to substantiateBarritt's version. He produced a card identified as part ofhis files containing Vyhlidal's name and bearing an entry"Quit October 16 1965 on account of health reasons." Thiscard also correctly reflects that Vyhlidal was cut back to 2days weekly at his own request for health reasons inSeptember. The record also indicates that Vyhlidal didearlier announce and express an intention to quit for thisreason.The Respondent produced a copy of a letter whichitalleged it sent to Vyhlidal, dated November 4, 1965,notifying him that he had the privilege of converting hisgroup insurance to an individual policy. The Respondentindicated that this type of letter was normally sent to thoseemployeescarryinginsurancewhen leaving theRespondent's employ. Vyhlidal countered by denying thathe had ever received this notice.The issue here presents a close and difficult question offact and credibility. Based on my observation of thedemeanor of the witnesses as they testified and aftercareful consideration of the testimony and exhibits ofrecord, I am convinced and I find that Vyhlidal did in factquit his employment with Respondent on October 16,1965, for health reasons. I credit the version provided byBarritt and not that of Vyhlidal whom I found somewhatcontrived in his testimony. Vyhlidal's testimony that hetook 4- to 6-week harvest leave in 1962 and 1963 was notfully substantiated by the record. Additionally, fromVyhlidal's testimony it appears that while Vyhlidalpresumably took off for harvest purposes on October 16,1965, he continued additional part-time employment at arestaurantfor 15 hours weekly while by his ownstatementhe was under doctor's orders to slow down. Finally, whilethe entry in Barritt's records indicating that Vyhlidal quitcompletely for health reasons could undoubtedly havebeen manipulated, there is no evidence of record tosubstantiate this, and the entry substantiated Barritt'scredible testimony.Having found that Vyhlidal quit for health reasons onOctober 16, 1965, the remaining question is whether theRespondent discriminatorily refused to reemploy himthereafter because of his union activity. The recordindicates that when Vyhlidal made his telephonic requestfor reemployment in late November, the Respondent did,in fact, have a satisfactory replacement in the person ofKane. Its failure to reemploy was reasonable. The recordfurther indicates that the Respondent hired one full-timeworker sometime in November to replace an inductee, andhired no full-time workers in December and January.While the Respondent did hire several part-time workersin December, the record indicates that Vyhlidal, after his NORFOLK LIVESTOCK SALES COMPANY301phone call, made no further attempts at reemployment. Iam convinced and I find that the Respondent did notunlawfully fail and refuse to reemploy Vyhlidal to hisformer or substantially equivalent employment because ofhis union activity and accordingly recommend that theallegations pertaining to the alleged violation by theRespondent of Section 8(a)(3) and (4) of the Act bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and, such of them ashave been found to constitute unfair labor practicesherein, tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact and onthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent Company is an employer within themeaning of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.United Packinghouse, Food, and Allied Workers,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By engaging in the conduct set forth undersection III, above, relating to acts of the Respondentthreatening its employees with reprisal to discouragemembership and activities on behalf of the Union, or otherconcerted activities by its employees, the Respondentinterfered with, restrained, and coerced its employees andhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5.The Respondent did not violate Section 8(a)(3) and (4)of the Act.THE REMEDYHaving found that the Respondent Company engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, the Recommended Order will direct that theRespondent cease and desist therefrom,and take certainaffirmative action designed to effectuate the policies of theAct.In view of the outstanding order in the prior Boardunfair labor practice case, Case17-CA-2604, and thecontinued nature of the unfair labor practices foundherein,the Respondent will be ordered to cease and desistfrom infringing in any other manner on the rightsguaranteed employees by Section 7 of the Act, and toemphasize to the employees that they are free to becomeor remain members of any labor organization.1.Cease and desist from:(a)Unlawfully threatening employees with reprisals forengaging in union or concerted activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form, join, or assist any labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Post at its operation at Norfolk, Nebraska, copies ofthe notice attached hereto and marked "Appendix."'Copies of said notice, to be furnished by the RegionalDirector for Region 17, after being duly signed byRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, where notices toemployees are customarily posted. Respondent shall takereasonable steps to insure that such notices are notaltered, defaced, or covered by any other material.(b)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.2'In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "2 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order a Trial Examinerof the NationalLaborRelations Board,and in order toeffectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL NOT threaten our employees withreprisals for engaging in union or other concertedactivities.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization, to form,join,or assistany labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engageinother concerted activities for the purpose ofcollectivebargainingorothermutualaidorprotection,or to refrain from any or all such activities.All ouremployees are free to become or remainmembers of any labor organization.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that Respondent,Norfolk Livestock Sales Company, Norfolk, Nebraska, itsofficers, agents, successors, and assigns, shall:NORFOLK LIVESTOCK SALESCOMPANY(Employer)DatedBy(Representative)(Title) 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 610 FederalBuilding, 601 East Twelfth Street, Kansas City, Missouri64106, Telephone FR 4-7000.Sterling Aluminum Company,a Division ofFederal-MogulandInternationalMoldersandAlliedWorkersUnion of NorthAmerica, AFL-CIO. Cases 14-CA-3463 and14-RC-4904.March 9, 1967DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn May 9, 1966, Trial Examiner Sidney J. Barbanissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbe dismissed. In addition, the Trial Examiner foundthattheRespondent'sunlawfulconducthadinterferedwiththeBoard election held onSeptember 21, 1964, and recommended that it be setaside.Thereafter, both Respondent and GeneralCounsel filed exceptions to the Trial Examiner'sDecision and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds - that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations2 of theTrial Examiner, with the following additions andmodifications.On December 9, 1966, Respondent and ChargingParty filed with the Board a motion for severanceand settlement. Both parties agreed that reasonablegrounds existed for setting aside the September 21,1964, election, the Charging Party waived theremedy recommended by the Trial Examiner thatRespondent be ordered to bargain with the ChargingParty upon request, and both parties requested anew election. The parties further agreed that the8(a)(1) and (3) allegations remain before the Boardfor its determination. On January 5, 1967, GeneralCounsel filed a response to the motion to the effectthat he knew of no reason why the approval of themotion would not effectuate the purposes of the Actand therefore had no objection to it. Accordingly, wegrant the joint motion for severance and settlementinsofar as it relates to the bargaining order and therequest for a new election, and we shall set aside thefirst election and direct a second one.3We find merit in the General Counsel's contentionthat the notice should be more broadly promulgated.The conventional reinstatement, backpay, andposting of notice requirements for 8(a)(3) and (1)violations are inadequate to undo the effect ofRespondent's widespread and flagrant violations.Accordingly, we shall require Respondent to mail toeach of its employees a copy of the attached noticeafterthenoticeissignedbyRespondent'srepresentative, in addition to posting copies thereofat all places in its Malden plant where notices toemployees are customarily posted.4 The employeesto whom the copies mus' be mailed include not onlyemployees currently working for Respondent, butalso those found by the Trial Examiner to be on theadjusted eligibility list of August 23, 1964, includingthe11employeesfoundtohavebeendiscriminatorily discharged prior to August 23, 1964.We shall also require Respondent to convene, duringworking hours, meetings of employees in the variousdepartments of the Malden plant and read to them acopy of the attached notice.-''The Respondent's request for oral argument is hereby deniedbecause the record, the exceptions, and the briefs adequatelypresent the issues and positions of the parties2General Counsel takes exception to the Trial Examiner'sfailure to make certain findings alleged by the General Counsel toviolateSection8(a)(1)of the Act These matters includeRespondent's use of an employment form which inquires into theunion affiliation of prospective employees, certain conduct ofRespondent in respect to employees engaged in concertedactivities to improve their parking facilities, wage increasesinstituted in January 1965, certain activities of prominent citizensof the community of Malden, and the activities of Respondent'scounselWe agree with the General Counsel, and we so find, thatRespondent's use of an employment application which requiredprospective employees to answer questions as to whether theywere members ofa unionolated Section 8(a)(1) of the ActSpringfield Garment Manufacturing Company,153 NLRB 1126As to the remainder of the above-mentioned activities, we agreewith the Trial Examiner that under the circumstances of this caseit is unnecessary to pass on theseissuesAny violations that wemight find would be merely cumulative, and our Order herein issufficiently broad to cover any further violations of Section 8(a)(1)of the Act'Member Jenkins considers that the settlement of the 8(a)(5)issue in the circumstances of`this case does not effectuate thepurposes of the Act, and does not approve suchsettlementaH W Elson Bottling Company,155 NLRB 7145J P Stevens and Company, Inc,157 NLRB 869163 NLRB No. 40